Citation Nr: 1641226	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to a disability rating in excess of 20 percent for right ankle synovitis with ligament strain.


REPRESENTATION

Veteran represented by:	David A. Standridge, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran contends that his current PTSD is the result of witnessing a tank flip over and decapitating his friend and fellow serviceman, "Salcida," of "Salceda," while serving in Germany in November or December 1976.  With respect to development pertaining to the Veteran's claimed in-service stressor, in a September 2012 response to the RO's request for verification, the RO was notified that there were no records available within the U.S. Army historical records, to include the casualty database, verifying the stressor.  The RO was also informed that a search for such verification was coordinated with the U.S. Army Combat Readiness Safety Center for the calendar year of 1976; however, there was no information pertaining to the decapitation of a driver due to a tank accident.  Finally, the RO was notified that there may be a criminal investigation filed on the claimed incident, and that a request for documentation should be made to the Director of the U.S. Army Crime Records Center located in Quantico, Virginia.  Subsequently, in a September 2012 memorandum, the U.S. Army & Joint Services Records Research Center (JSRRC) made a formal finding of a lack of information to corroborate the Veteran's reported stressor associated with his claim of entitlement to service connection for PTSD.  The Board finds that further development is necessary concerning the Veteran's reported in-service stressor.  See 38 C.F.R. § 3.159 (2015); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  The RO has not fully assisted the Veteran in the development of his case, as there is no indication that the RO attempted to contact the Director of the U.S. Army Crime Records Center located in Quantico, Virginia, in order to search for a criminal investigation filed on the claimed incident.  Further, while the JSRRC made a formal finding in September 2012 of a lack of information to corroborate the Veteran's reported stressor, thereafter, the record reflects that the Veteran reported that he witnessed the aforementioned incident in the fall of 1977. 
In this regard, there is no indication that the RO made an additional attempt to verify the Veteran's claimed stressor, in light of this new information.  Accordingly, the RO must attempt to complete the aforementioned development.  

With respect to the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected right ankle disability, the Board finds that further development is also warranted before the claim is decided.  The record reflects that the Veteran was most recently afforded an examination to determine the current degree of severity of the disability in February 2013.  The Veteran asserts that the report of the examination in February 2013 does not accurately reflect the severity of his symptoms, and that the symptoms have worsened, as he underwent surgery in December 2014.  The record demonstrates that the Veteran underwent right ankle arthroscopy with synovectomy in December 2014.  VA outpatient treatment records dated in 2016 indicate that right ankle range of motion was limited by pain, tenderness, swelling, and a limp due to lack of dorsiflexion; the treating physician directed the Veteran to wear an ankle brace.  

Therefore, a contemporaneous examination is warranted to ensure that the record reflects the current severity of the Veteran's service-connected right ankle disability with findings responsive to the applicable rating criteria.  

Since a remand is required, development to obtain any outstanding medical records pertinent to the Veteran's claims should also be completed while the case is in remand status.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1. The RO or the AMC should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC must request the JSRRC to provide any information that might corroborate the Veteran's alleged stressor.  Specifically, the JSRRC should be requested to attempt to verify whether the Veteran during active service in Germany, witnessed a tank flip over and decapitate his friend and fellow serviceman, "Salcida," of "Salceda," in November or December 1976 or November or December 1977.  In its attempt to verify the aforementioned stressor, the RO or the AMC must ensure that the Director of the U.S. Army Crime Records Center located in Quantico, Virginia, is contacted in order to search for the records pertaining to any criminal investigation pertaining to the claimed incident.

3.  The Veteran also should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right ankle disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's left ankle.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any additional development deemed necessary.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is recertified for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




